Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2020 has been entered.
 Status of Claims 
Claims 1-11, 21-29 are currently pending and have been examined. Claims 1, 11 have been amended. Claims 12-20 have been canceled. Claims 21-29 have been added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coyle et al. (US. 20050119586 hereinafter Coyle) in view of Shouldice et al. (WO 2017032873A2 hereinafter Shouldice) and further in view of Skardon (US. 20020186137)

With respect to claim 1, Coyle teaches a computer program product (CPP) tangibly embodied in a computer readable medium and containing instructions that, when executed, cause a processor to perform operations to determine various user-specific irritant sensitivities, the operations comprising: 
receiving data comprising respiration-vocalization state information and a first location property associated with a local monitoring device of a user (‘586; Abstract: respiratory signals derived generally from respiratory plethysmography, and especially from respiratory inductive plethysmographic sensors mounted on a garment for ambulatory recording; Para 0046: A microphone, such as a neck microphone (9 in FIG. 1) mounted to pick up a subject's vocalizations with minimal interference from ambient sound, can be used to determine the present of speech and to assist in discriminating coughs, sighs, and other respiratory events. Other optional sensors may provide additional information relevant to respiratory interpretation or processing);  
in response to receiving the data comprising respiration-vocalization state information and a first location property associated with the local monitoring device of the user, storing, in a data storage system, at least one record corresponding to the (‘586; Para 0040: Data storage unit 3 so preferably compact and lightweight so that it can be worn on a belt, put in a pocket, or embedded in the shirt. This unit stores sensor waveforms with sufficient accuracy and precision for full disclosure storage and off-line analysis, and/or may perform certain processing and analysis locally. Data is transferred to analysis computer 4 by removable, standardized memory cards 11 (for example, flash memory cards), or alternatively by wireless links, such as transmission using cell phone technologies. The data recording unit may include a touch screen for implementing a digital diary whose data may also be transferred to the analysis computer for correlation with the sensor readings). 
Coyle does not, but Shouldice teaches 
accessing environmental quality data pertaining to a predetermined location in proximity to the user (‘873; Para 0048: The plurality of physiological and environmental parameters may include physiological parameters detected from sensors positioned in different locations construed as predetermined location in proximity to the user. The sensors in different locations may include a bedroom sensor and a non-bedroom sensor.; Para 0074: The parameters may include any one or more of exercise data, breathing data, a cardiac data, a skin temperature data, skin coloration data, a sleep quality data, and blood pressure data, locally airborne irritant data, locally seasonal factor data, local weather data, and an indoor environmental data.)
accessing known sensitivities data comprising information associated with other users with known irritant sensitivities and a second location property (‘873; Para 0053: with the processor, interfacing with a medical information system storing medical records of one or both of the user and other users, and wherein the analyzing of the plurality of physiological and environmental parameters comprises analyzing a parameter based on data accessed from the medical records of one or both of the user and the other users. Para 0436: When a particular material is identified as being preferably used to construct a component, obvious alternative materials with similar properties may be used as a substitute ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate monitoring and management of chronic disease fo Shouldice into the system of Coyle in order to provide the statistical analysis for environmental quality and the respiration-vocalization state of the patient. 
.
The combined art does not, however, Skardon teaches  
determining at least one statistical relationship value representative of a statistical relationship between the at least one record, the environmental quality data, and the known sensitivities data based at least in part on the first location property, the predetermined location, and the second location property via a data correlation engine (‘137; Para 0059: statistical reporting module [0059] 508 is used to compile and report on various advice related statistics. Examples of these aggregated statistics include cumulative exposures to indoor or outdoor allergens (e.g. environmental quality data), correlation between individual or cumulative exposure data (e.g. record data) and lung function measurements, minimum, maximum, mean and standard deviation of exposure and lung function data by single and multiple unit dwellings (e.g. first/second location property) and by geographical areas, multiple dwellings aggregated by common “medical” as well as non-medical characteristics, and so forth); 
storing, in the data storage system, the at least one statistical relationship value in association with the at least one record (‘137; Para 0053);  and, 
sending, for output on an output device, the at least one statistical relationship value (‘137; Para 0059: reporting module 508 supports batch delivery of the compiled statistics as well as on-line inquiry of the compiled statistics (in particular, through the Internet).) . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate particulate detection and air advice provision of Skardon into the system of Coyle/Shouldice in order to provide the statistical analysis for environmental quality and the respiration-vocalization state of the patient. 

Claims 21 and 29 are rejected as the same reason with claim 1. 


With respect to claim 2, the combined art teaches the CPP of claim 1, Coyle discloses wherein the respiration-vocalization state information comprises voice quality information associated with a sample of the user’s speech input to a microphone (‘586; Para 0130).  

Claim 22 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the CPP of claim 2, Coyle discloses wherein the local monitoring device of the user comprises (‘586; Para 0046) 

Claim 23 is rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the CPP of claim 1, Coyle discloses wherein the respiration-vocalization state information comprises respiratory quality information associated with a sample of the user’s aspiration input to a sensor, wherein the sensor is configured to be in fluid communication with a respiratory system of the user while the user is wearing a continuous positive airway pressure (CPAP) mask operably coupled to the local monitoring device of the user (‘586; Para 0011). 

Claim 24 is rejected as the same reason with claim 4. 


With respect to claim 5, the combined art teaches the CPP of claim 4, Coyle discloses wherein the sensor comprises an air pressure sensor (‘586; Para 0011). 

Claim 25 is rejected as the same reason with claim 5.


With respect to claim 6, the combined art teaches the CPP of claim 4, Coyle discloses wherein the sensor comprises an air flow sensor (‘586; Para 0011). 

Claim 26 is rejected as the same reason with claim 6. 


With respect to claim 7, the combined art teaches the CPP of claim 4, Coyle discloses wherein the respiratory quality information comprises a frequency and an (‘586; Para 0112, 0113). 

Claim 27 is rejected as the same reason with claim 7. 



With respect to claim 8, the combined art teaches the CPP of claim 1, Shouldice discloses wherein the environmental quality data comprises published regional air quality data (‘873; Para 0151). 

Claim 28 is rejected as the same reason with claim 8. 


With respect to claim 9, the combined art teaches the CPP of claim 1, Shouldice discloses wherein the known sensitivities data, comprises other users’ allergy information and other users’ vocalization-respiration state information for normal and allergic responses (‘873; Paras 0014, 0053). 


With respect to claim 10, the combined art teaches the CPP of claim 1, Shouldice discloses wherein the at least one statistical relationship value comprises a correlation coefficient (‘873; Para 0168).  

With respect to claim 11, the combined art teaches the CPP of claim 1, Shouldice discloses further comprising an operation of: iteratively updating the at least one statistical relationship value upon receiving additional data containing respiration-vocalization state information associated with the local monitoring device of the user (‘873; Para 0168). 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Skardon being used in the current rejection.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686